Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The use of the term “Stretch Fit®”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because of the following informalities: The reference characters “112” and “113” are not shown in the drawings.  
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “112” and “113”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Subramoniam et al. (WO 2009/047807 A2) hereinafter, Subramoniam in view of Mennerat et al (US 9,464,698 B2) hereinafter, Mennerat.
	Regarding claim 1, Subramoniam (Figures 1-2b) discloses a high performance synchronous transmission to be used aboard a motorcycle for transmitting the motion generated by an engine to a driving wheel (106), between a crankshaft (204) and a hub shaft (driven member 212) parallel therebetween and perpendicular to the median plane of the motorcycle, providing a driving pulley (202) arranged at the driving axle and a driven pulley (212) arranged at a hub shaft and connected kinematically to an input clutch (see page 6, lines 15-16), the two 
	However, Subramoniam does teach that the tensioning device has a fixed pin, integral to a fixed portion of the transmission, whereon a circular and eccentric supporting element is assembled, which forms a circular periphery whereon a bearing is assembled, whereon, in turn, a pressing wheel is assembled, positioned so as to exert a pressure between the outer periphery thereof on the outer face of the belt.
	Mennerat (Figures 1-4) teaches that the tensioning device has a fixed pin (10), integral to a fixed portion (2) of the transmission, whereon a circular and eccentric supporting element (5) is assembled, which forms a circular periphery whereon a bearing (4) is assembled, whereon, in turn, a pressing wheel (3) is assembled, positioned so as to exert a pressure between the outer periphery thereof on the outer face of the belt (24).
	It would have been obvious to one of ordinary skill, in the art at the time of the invention, to modify Subramoniam device, in view of Mennerat, with eccentric tensioning device. Doing so would provide a fixing device involving high functionality, which can be produced cost-effectively and can be mounted in a simple way and, overall, therefore affords a cost-effective solution (see Mennerat Col. 1, Lines 61-65).
	Regarding claim 2, Subramoniam in view of Mennerat further teaches that the tensioning device is arranged outside the ring formed by the belt and pressing towards inside the ring itself (see Subramoniam Figure 2a).

	Regarding claim 4, Subramoniam in view of Mennerat further teaches that the fixed pin being arranged eccentric with respect to the supporting element, by rotating the latter during assembly, it is possible to move the wheel by loading the belt (see Mennerat Figure 2 and Col. 4, Lines 11-14).
	Regarding claim 5, Subramoniam in view of Mennerat further teaches that the fixed pin is of the screw type and, once tightened, locks the supporting element in the wished operating position thereof and, if released, it allows again the rotation of the supporting element (see Mennerat Col. 3, Lines 51-59).
	Regarding claim 6, Subramoniam in view of Mennerat further teaches that a motorcycle (100) comprising a propulsion unit (internal combustion engine) arranged in a position below a saddle (102), inside a chassis extending from a front wheel (104) to a rear driving wheel (106), which comprises, between said propulsion unit and said rear wheel a transmission according to one of the preceding claims 1, received in a container (200) closed, on an exposed side of the motorcycle (100), by a cover (see Subramoniam Figures 1 and 2a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINNAH SEOH can be reached on (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.S./Examiner, Art Unit 3611